DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 and 08/23/2019 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 8725665 B2) in view of Junei et al. (JP 2007279887 A).

Claim 1. Anderson et al. disclose a learning data generation method (FIG. 1, functions of the system shown) comprising: 
receiving request information for making a request for learning; 
transmitting the request information to a device that provides requirement information for generating learning data (read as he input data evaluator can use data constraints and checks to determine if the minimum threshold data quality (Column 4 lines 64-66) … results from a data compiler (50), depending on the analysis of the input data evaluator (150), can be allowed to be sent to a machine learning system (100) (Column 9 lines 13-15); 
receiving the requirement information from the device data (read as he input data evaluator can use data constraints and checks to determine if the minimum threshold data quality (Column 4 lines 64-66)); and 
generating the learning data based on the requirement information (read as a machine learning data outputer (300), which outputs the data to a machine learning result evaluator (350) (Column 9 lines 26-27)).
Anderson et al. do not explicitly disclose sending a request to obtain learning data.  However, in the related field of endeavor Junei et al. disclose: The model learning server requests the database server for data for model learning…The database server receives a request message from the model learning server, extract necessary data from data storage unit…
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Anderson et al. with the teaching of Junei et al. in order to detect an abnormality in a ubiquitous sensor network environment (Junei et al. [0001]).

Claim 2. The method according to claim 1, the combination of Anderson et al. and Junei et al. teaches,
wherein 
the request information comprises information regarding a learning subject comprising a subject of learning to be performed based on the learning data (Anderson et al.: read as the collected data including information representative of at least one pre-defined metric of the infrastructure (Column 4 lines 22-24)), and information regarding a goal of learning indicating a processing ability to be acquired for the learning subject (Junei et al.: read as appropriate method from the balance between processing time and accuracy [0037]).

Claim 3. The method according to claim 2, the combination of Anderson et al. and Junei et al. teaches,
wherein 
the generating the learning data based on the requirement information comprises: 
specifying at least one of a type and the number of learning data (Anderson et al.: read as the collected data including information representative of at least one pre-defined metric of the infrastructure (Column 4 lines 22-24)), based on the requirement information corresponding to the information regarding the goal of learning (Anderson et al.: read as the change to the infrastructure is based at least in part on the generated machine learning data (Column 2 lines 56-57)); and 
generating data regarding the type (Anderson et al.: read as the change to the infrastructure is based at least in part on the generated machine learning data (Column 2 lines 56-57))  and/or the number as part of the learning data.

Claim 4. The method according to claim 2, the combination of Anderson et al. and Junei et al. teaches,
wherein 
the generating the learning data based on the requirement information comprises: 
forming the learning subject (Anderson et al.: read as the collected data including information representative of at least one pre-defined metric of the infrastructure (Column 4 lines 22-24)) and/or an operation subject to be subjected to data acquisition and/or operation for the learning subject, based on the requirement information corresponding to information regarding the learning subject; and 
generating data based on the formation (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)), as at least part of the learning data (Anderson et al.: read as generated machine learning data (Column 2 line 31)).

Claim 5. The method according to claim 2, the combination of Anderson et al. and Junei et al. teaches,
wherein 
the generating the learning data based on the requirement information comprises: 
setting a state of the learning subject based on the requirement information corresponding to information regarding at least one state of the learning subject (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)); and 
generating data for each state of the learning subject as at least part of the learning data (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)).


Claim 6. The method according to claim 2, the combination of Anderson et al. and Junei et al. teaches,
wherein 
the generating the learning data based on the requirement information further comprises: 
storing the generated learning data in association with teaching data that reflects the processing ability (Junei et al.: read as appropriate method from the balance between processing time and accuracy [0037]).

Claim 7. The method according to claim 1, further comprising: 
receiving a learning result acquired by performing learning based on the learning data (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)); and 
performing subject analysis by utilizing the learning result (Anderson et al.: read as comparing the difference, if any, determined in (i) to a prediction based on the generated machine learning data (Column 4 lines 51-53)).

Claim 8. Anderson et al. a processing system (read as processor (Column 14 line 15). FIG. 1) that generates learning data (FIG. 1 item 300), comprising a processor configured with a program to perform operations (read as The software can be in the form of executable object code… (Column 14 lines 35-36)) comprising: 
operation as a request information receiving unit configured to receive request information for making a request for learning; 
operation as a request information transmitting unit configured to transmit the request information to a device configured to provide requirement information for generating learning data (read as he input data evaluator can use data constraints and checks to determine if the minimum threshold data quality (Column 4 lines 64-66) … results from a data compiler (50), depending on the analysis of the input data evaluator (150), can be allowed to be sent to a machine learning system (100) (Column 9 lines 13-15); 
operation as a requirement information receiving unit configured to receive the requirement information from the device (read as he input data evaluator can use data constraints and checks to determine if the minimum threshold data quality (Column 4 lines 64-66)); and 
operation as a learning data generation unit configured to generate the learning data based on the requirement information (read as a machine learning data outputer (300), which outputs the data to a machine learning result evaluator (350) (Column 9 lines 26-27)).
Anderson et al. do not explicitly disclose sending a request to obtain learning data.  However, in the related field of endeavor Junei et al. disclose: The model learning server requests the database server for data for model learning…The database server receives a request message from the model learning server, extract necessary data from data storage unit…
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Anderson et al. with the teaching of Junei et al. in order to detect an abnormality in a ubiquitous sensor network environment (Junei et al. [0001]).

Claim 9. The processing system according to claim 8, the combination of Anderson et al. and Junei et al. teaches,
wherein 
the request information comprises information regarding a learning subject comprising a subject of learning to be performed based on the learning data (Anderson et al.: read as the collected data including information representative of at least one pre-defined metric of the infrastructure (Column 4 lines 22-24)), and information regarding a goal of learning indicating a processing ability to be acquired for the learning subject (Junei et al.: read as appropriate method from the balance between processing time and accuracy [0037]).

Claim 10. The processing system according to claim 9, , the combination of Anderson et al. and Junei et al. teaches,
wherein 
the processor (Anderson et al.: read as processor (Column 14 line 15)… The software can be in the form of executable object code… (Column 14 lines 35-36). FIG. 1) is configured with the program to perform operations such that operation as the learning data generation unit (Anderson et al.: FIG. 1 item 300) comprises operation as the learning data generation unit configured to 
specify at least one of a type and the number of learning data (Anderson et al.: read as the collected data including information representative of at least one pre-defined metric of the infrastructure (Column 4 lines 22-24)), based on the requirement information corresponding to the information regarding the goal of learning (Anderson et al.: read as the change to the infrastructure is based at least in part on the generated machine learning data (Column 2 lines 56-57)), and 
generate data regarding the type and/or the number as part of the learning data (Anderson et al.: read as the change to the infrastructure is based at least in part on the generated machine learning data (Column 2 lines 56-57)).

Claim 11. The processing system according to claim 9, , the combination of Anderson et al. and Junei et al. teaches,
wherein 
the processor is configured with the program to perform operations such that operation as the learning data generation unit comprises operation as the learning data generation unit configured to 
form the learning subject (Anderson et al.: read as the collected data including information representative of at least one pre-defined metric of the infrastructure (Column 4 lines 22-24)) and/or an operation subject to be subjected to data acquisition and/or operation for the learning subject, based on the requirement information corresponding to information regarding the learning subject, and 
generate data based on the formation (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)), as at least part of the learning data (Anderson et al.: read as generated machine learning data (Column 2 line 31)).

Claim 12. The processing system according to claim 9, , the combination of Anderson et al. and Junei et al. teaches,
wherein 
the processor is configured with the program to perform operations such that operation as the learning data generation unit comprises operation as the learning data generation unit configured to 
set a state of the learning subject based on the requirement information corresponding to information regarding at least one state of the learning subject (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)), and 
generate data for each state of the learning subject as at least part of the learning data (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)).

Claim 13. The processing system according to claim 9, , the combination of Anderson et al. and Junei et al. teaches,
wherein 
the processor is configured with the program to perform operations further comprising: 
operation as a learning data storage unit configured to store the generated learning data in association with teaching data that reflects the processing ability (Junei et al.: read as appropriate method from the balance between processing time and accuracy [0037]).

Claim 14. The processing system according to claim 8, , the combination of Anderson et al. and Junei et al. teaches,
wherein 
the processor is configured with the program to perform operations further comprising: 
operation as a learning result receiving unit configured to receive a learning result acquired by performing learning based on the learning data (Anderson et al.: read as The generated machine learning can include, for example, a list of electrical feeders ranked according to their susceptibility to failure (Column 5 lines 40-43-24)); and 
operation as a learning result utilizing unit configured to perform subject analysis by utilizing the learning result (Anderson et al.: read as comparing the difference, if any, determined in (i) to a prediction based on the generated machine learning data (Column 4 lines 51-53)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED . RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646